Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 24 of U.S. Patent No. 10,800,315 (‘315). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same system and method for analyzing a core sample. The claims of ‘315 do not disclose the user interface configured to display the image of the core or rock sample. However, user interfaces and displays are well known elements for viewing and manipulating collected data. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of ‘315 with the claimed user interface and display in order to view and manipulate the collected data for the user’s intended purpose.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,110,844 (‘844). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same system for analyzing a core sample. The claims of ‘844 do not disclose the user interface configured to display the image of the core or rock sample. However, user interfaces and displays are well known elements for viewing and manipulating collected data. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of ‘844 with the claimed user interface and display in order to view and manipulate the collected data for the user’s intended purpose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13-17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,031,148 (Szudajski).
Regarding claim 1, Szudajski discloses a  system comprising: 
an analysis assembly (element 18), wherein the analysis assembly comprises: 
an X-ray Fluorescence (XRF) detection subassembly defining a sample analysis area (element 18 includes an x-ray scan source element 20, see column 4, lines 43-50, which scans an area between elements 22 and 20 which is in the sample analysis area), wherein the XRF detection subassembly (element 19)comprises: 
an X-ray source configured to deliver radiation to a core or rock sample positioned within the sample analysis area (element 20 is an x-ray source, column 3m lines 43-50 that irradiates core sample element 24 within the area between elements 20 and 22 which is the analysis area); and 
an XRF sensor configured to detect X-ray fluorescence in response to the radiation delivered to the core or rock sample by the X-ray source (element 22 is an x-ray sensor which detects x-rays that have been transmitted through sample core element 24); 
a sample movement pathway comprising a sample loading location where the core or rock sample is presented to the sample movement pathway, wherein the sample movement pathway defines a path for the core or rock sample to be advanced from the sample loading location to the sample analysis area (element 26 loads the core sample element 24 along sample movement pathway element 31 and moves the sample from loading area element 26 to the analysis area, where elements 20 and 22 are located); 
an imaging assembly configured to acquire an image of the core or rock sample (see figure 6, element 100 is a scan image of the sample core, also elements 20/22 image the core sample); 
a user interface configured to display the image of the core or rock sample (see figure 6 the image of the core sample is inherently displayed to the user, see also figure 2, element 54 which is a control panel for controlling the hardware and software to manage control of the systems in cabinet element 19, which houses the XRF detection elements 20/22; element 54 is a control panel also inherently operated by a user to control everything in the cabinet element 19); and 
at least one processor communicatively coupled to the XRF detection subassembly, wherein for each delivery of radiation to a core or rock sample positioned within the sample analysis area, the at least one processor is configured to receive at least one output from the XRF sensor, wherein the at least one output is indicative of the measured XRF of the core or rock sample positioned within the sample analysis area (see figure 6, which is an image of the core sample which inherently requires processing to produce an image of the core sample when positioning in element 20/22. The processor is inherent to produce the image of figure 6 of the core sample from the detected XRF detection when the core sample is positioned for detection).
Regarding claim 11, Szudajski discloses the system of claim 1, further comprising a trailer (element 12), wherein the sample movement pathway is at least partially defined within the trailer (element 31 is within element 12), wherein the analysis assembly is positioned within the trailer (elements 20/22 are within trailer element 12), wherein the trailer (element 12) comprises opposing first and second sides (elements 26 and 34 are opposing sides), each of the first and second sides comprising at least one panel, and wherein a first panel of the at least one panel of the first side of the trailer comprises a door that is configured to be selectively opened to permit access to the sample loading location (element 28 is a hatch that is selectively opened to allow core element 24 to be loaded).
Regarding claim 13, Szudajski discloses the system of claim 1, wherein the analysis assembly further comprises a first wireless transmitter-receiver (elements 96/98, see column 7, lines 18-22) communicatively coupled to the processor (element 94).
Regarding claim 14, Szudajski discloses the system of claim 13, further comprising: 
a database, wherein the database is selectively remotely accessible (element 92 is accessible via wireless elements 96/98 and includes information on the sample core); and 
a second wireless transmitter-receiver communicatively coupled to the database (elements 96/98 are first and second wireless communication devices), wherein the second wireless transmitter-receiver is configured to receive information from the first wireless transmitter-receiver and to transmit information from the database to the first wireless transmitter-receiver (elements 96/98 receive and transmit information from database element 92).
Regarding claim 15, Szudajski discloses the system of claim 1, wherein the XRF detection subassembly is configured to sequentially detect X-ray fluorescence in respective sections of the core or rock sample (see figure 6 image of the core sample which is respective of the sections of the core sample and the core is scanned and thus is sequentially detected by elements 20/22).
Regarding claim 16, Szudajski discloses the system of claim 1, wherein the core or rock sample comprises a plurality of sample portions arranged within a plurality of rows, and wherein the XRF detection subassembly is configured to continuously detect X-ray fluorescence of sample portions within a respective row of the plurality of rows (core sample element 24 is scanned at a plurality of sample portions as the core sample is moved along element 31 and thus a plurality of rows of portions of the core sample are imaged).
Regarding claim 17, Szudajski discloses the system of claim 1, further comprising a housing (element 19) that is configured to receive at least a portion of the X-ray source and at least a portion of the XRF sensor (elements 20/22 are housed in element 19), wherein the housing (element 19) defines an aperture that is configured to allow therethrough (a) X-rays from the X ray source and (b) reflected X-rays from the core or rock sample (the sample element 24 is irradiated by element 20 and detected by element 22 via housing element 19).
Regarding claim 19, Szudajski discloses a method comprising: 
acquiring, by an imaging assembly, an image of a core or rock sample (see figure 6, element 100 is a scan image of the sample core, also elements 20/22 image the core sample); 
displaying, by a user interface, the image of the core or rock sample (see figure 6 the image of the core sample is inherently displayed to the user, see also figure 2, element 54 which is a control panel for controlling the hardware and software to manage control of the systems in cabinet element 19, which houses the XRF detection elements 20/22; element 54 is a control panel also inherently operated by a user to control everything in the cabinet element 19); 
receiving the core or rock sample within a sample analysis area of an analysis assembly (element 26 receives a core sample element 24 and places it into the analysis assembly element 18 which includes a sample analysis area near elements 20/22), the analysis assembly comprising: 
an X-ray Fluorescence (XRF) detection subassembly defining a sample analysis area (element 18 includes an x-ray scan source element 20, see column 4, lines 43-50, which scans an area between elements 22 and 20 which is in the sample analysis area), wherein the XRF detection subassembly comprises: 
an X-ray source (element 20); and 
an XRF sensor (element 22); and 
at least one processor communicatively coupled to the XRF detection subassembly (see figure 6, which is an image of the core sample which inherently requires processing to produce an image of the core sample when positioning in element 20/22. The processor is inherent to produce the image of figure 6 of the core sample from the detected XRF detection when the core sample is positioned for detection).; 
activating the X-ray source while the core or rock sample is positioned in the sample analysis area, thereby delivering radiation to the core or rock sample (element 20 is activated when element 24 is positioned near elements 20/22); 
detecting, by the XRF sensor, X-ray fluorescence in response to the radiation delivered to the core or rock sample by the X-ray source (element 22 is an XRF sensor and detects the radiation delivered to element 24); and 
receiving, by the at least one processor, for each delivery of radiation to the core or rock sample positioned within the sample analysis area, at least one output from the XRF sensor, wherein the at least one output is indicative of the measured XRF of the core or rock sample positioned within the sample analysis area (see figure 6, which is an image of the core sample which inherently requires processing to produce an image of the core sample when positioning in element 20/22. The processor is inherent to produce the image of figure 6 of the core sample from the detected XRF detection when the core sample is positioned for detection).
Regarding claim 22, Szudajski discloses the method of claim 20, wherein the analysis assembly (element 18) is positioned within a trailer (element 12), wherein the trailer comprises opposing first and second sides (elements 26 and 34 are opposing sides),, each of the first and second sides comprising at least one panel, and wherein a first panel of the at least one panel of the first side of the trailer comprises a door, wherein the method further comprises: opening the door; and inserting, through the door, the core or rock sample into the trailer (element 28 is a hatch that is selectively opened to allow core element 24 to be loaded).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 7, 9, 12, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szudajski.
Regarding claim 2, Szudajski discloses the system of claim 1, but does not disclose wherein, when the user interface (element 54) displays the image of the core or rock sample (see figure 6), the user interface is configured to provide visual indications on the displayed image of the core or rock sample that reflect areas of interest of the core or rock sample (see figure 6 which is an image of the core), wherein the at least one processor is configured to analyze the core or rock sample in accordance with the areas of interest of the core or rock sample (element 94 includes a processor to analyze the core sample to produce the image of figure 6).
Szudajski does not specify that wherein the areas of interest comprise at least one area of the core or rock sample that is excluded from analysis by the at least one processor. However, removing unwanted data from analysis is well-known in the art, and removing this data by a processor would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Szudajski to exclude unwanted data in order to reduce processing time for evaluating a core sample.
Regarding claim 3, Szudajski discloses the system of claim 2, and Szudajski further discloses wherein the user interface (element 54)is configured to receive inputs from a user (element 54 is a user input). 
Szudajski does not specify  that the user interface receives input that are indicative of the at least one area of the core or rock sample that is excluded from analysis.
However, inputting unwanted data from analysis is well-known in the art, and removing this data by a processor would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Szudajski to exclude unwanted data in order to reduce processing time for evaluating a core sample.
Regarding claim 7, Szudajski discloses the system of claim 2, wherein Szudajski  further discloses that the areas of interest comprise at least one area of the core or rock sample that is included in analysis by the at least one processor (see fig 6, the included areas of interest are shown in figure 6).
Regarding claim 9, Szudajski discloses the system of claim 2, wherein the areas of interest comprise a void area within the core or rock sample (see figure 6, includes areas that include voids) but does not discloses that that data is excluded from analysis by the at least one processor.
However, inputting unwanted data from analysis is well-known in the art, and removing this data by a processor would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Szudajski to exclude unwanted data such as void data in order to reduce processing time for evaluating a core sample.
Regarding claim 12, Szudajski discloses the system of claim 2, Szudajski further comprising a trailer (element 12), wherein the sample movement pathway is at least partially defined within the trailer (element 31 is within element 12), wherein the analysis assembly is positioned within the trailer (elements 20/22 are within trailer element 12), wherein the trailer (element 12) comprises opposing first and second sides (elements 26 and 34 are opposing sides), each of the first and second sides comprising at least one panel, and wherein a first panel of the at least one panel of the first side of the trailer comprises a door that is configured to be selectively opened to permit access to the sample loading location (element 28 is a hatch that is selectively opened to allow core element 24 to be loaded).
Regarding claim 20, Szudajski discloses the method of claim 19, further comprising: 
displaying, by the user interface, visual indications on the displayed image of the core or rock sample that reflect areas of interest of the core or rock sample (see figure 6 which is a display of the core sample with areas of interest, and element 54 which is a user interface); and 
analyzing, by the at least one processor, the core or rock sample in accordance with areas of interest of the core or rock sample element 94 includes a processor to analyze the core sample to produce the image of figure 6).
Szudajski does not specify that wherein the areas of interest comprise at least one area of the core or rock sample that is excluded from analysis by the at least one processor. However, removing unwanted data from analysis is well-known in the art, and removing this data by a processor would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Szudajski to exclude unwanted data in order to reduce processing time for evaluating a core sample.
Regarding claim 21,  Szudajski discloses the method of claim 19, and Szudajski  further discloses wherein the analysis assembly (element 18) is positioned within a trailer (element 12), wherein the trailer comprises opposing first and second sides (elements 26 and 34 are opposing sides), each of the first and second sides comprising at least one panel, and wherein a first panel of the at least one panel of the first side of the trailer comprises a door, wherein the method further comprises: opening the door; and inserting, through the door, the core or rock sample into the trailer (element 28 is a hatch that is selectively opened to allow core element 24 to be loaded).
Claim(s) 4, 5, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szudajski in view of US 2010/0324868 (Russell).
Regarding claim 4, Szudajski discloses the system of claim 2,  but does not disclose wherein the user interface is configured to allow the user to assign a portion of the image of the core or rock sample to a corresponding depth within a drill hole. 
Russell discloses a conventional user interface for a system for evaluating a core sample using XRF (see figure 15, element 1510 XRF scanner and element 1502 is the direction of the core sample being evaluated). Russell further discloses a user interface to allow a used to assign a portion of the image of the core sample to a corresponding depth within a drill hole (See paragraph [0031] discloses that there are indicia to locate the depth or position of the core sample, see also figure 19 the core sample interface with the depth information of the core sample).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inventio as disclosed by Szudajski, with the invention as disclosed by Russell in order to increase accuracy in the ultimate goal of locating the depth of minerals or other elements/markers to determine the location of the mineral for extraction. By marking the depth relative to the core sample, it will increase the accuracy in determining the position of the mineral in the formation. 
Regarding claim 5, Szudajski in view of Russell discloses the system of claim 4, wherein, Russell also disclose based upon the corresponding depth assigned to the portion of the image of the core or rock sample, the processor is configured to determine corresponding depths for other portions of the core or rock sample (see figure 19, the depth of the particular portion of the core sample assists in making depth determinations for other parts of the core sample, see depth of the core sample).
Regarding claim 6, Szudajski in view of Russell discloses the system of claim 5, but does not disclose wherein the at least one processor is configured to exclude the at least one area of the core or rock sample during determination of corresponding depths for the other portions of the core or rock sample.
However, removing unwanted data from analysis is well-known in the art, and removing this data during determining the corresponding depth, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in order to determine the position of the unwanted data in order to reduce processing time for evaluating a core sample.
Regarding claim 8, Szudajski discloses the system of claim 7, but Szudajski  does not disclose wherein the user interface is configured to allow the user to assign a portion of the image of the core or rock sample to a corresponding depth within a drill hole, and wherein, based upon the corresponding depth assigned to the portion of the image of the core or rock sample, the at least one processor is configured to assign corresponding depths to areas of the core or rock samples that are included in the analysis by the at least one processor.
Russell discloses a conventional user interface for a system for evaluating a core sample using XRF (see figure 15, element 1510 XRF scanner and element 1502 is the direction of the core sample being evaluated). Russell further discloses a user interface to allow a used to assign a portion of the image of the core sample to a corresponding depth within a drill hole (See paragraph [0031] discloses that there are indicia to locate the depth or position of the core sample, see also figure 19 the core sample interface with the depth information of the core sample) and based upon the corresponding depth assigned to the portion of the image of the core or rock sample, the processor is configured to determine corresponding depths for other portions of the core or rock sample (see figure 19, the depth of the particular portion of the core sample assists in making depth determinations for other parts of the core sample, see depth of the core sample).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inventio as disclosed by Szudajski, with the invention as disclosed by Russell in order to increase accuracy in the ultimate goal of locating the depth of minerals or other elements/markers to determine the location of the mineral for extraction. By marking the depth relative to the core sample, it will increase the accuracy in determining the position of the mineral in the formation. 
Regarding claim 10, Szudajski discloses the system of claim 2, but does not disclose that the user interface comprises a touchscreen, a stylus, or a mouse that permits the user to select areas of interest on the displayed image. 
Russell discloses the user interface comprises a touchscreen (see paragraph [0034]), a stylus, or a mouse that permits the user to select areas of interest on the displayed image (see paragraph [0034]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Szudajski with the invention as disclosed by Russell in order to increase the ease by which an operator can manipulate the image for correction. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szudajski in view of US 2015/0102227 (Nygard).
Regarding claim 18, Szudajski discloses the system of claim 1, and discloses using XRF but does not disclose that the XRF sensor comprises a silicon drift detector.
Silicon drift detectors are conventional detectors used in XRF (see paragraph [0005] of Nygard). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Szudajski with the invention as disclosed by Nygard as it would minimize dark current which would increase x-ray detection quality (see paragraph [0005]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896